UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1952



TOJUANNA BROWN,

                                              Plaintiff - Appellant,

          versus


DENNIS DOLLAR, Chairman, National Credit Union
Administration,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-04-122)


Submitted:   February 28, 2005             Decided:   March 8, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tojuanna Brown, Appellant Pro Se. Dennis Carl Barghaan, Jr.,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Tojuanna   Brown   appeals     the   district    court’s   order

granting      the   Defendant’s   motion      to    dismiss    her   employment

discrimination action under Title VII of the Civil Rights Act of

1964, as amended.         We find that the district court correctly

dismissed the action on the ground that Brown failed to timely

exhaust her administrative remedies by contacting an EEO counselor

within forty-five days of the alleged discriminatory event.                   29

C.F.R. § 1614.105(a) (2004).         Accordingly, we affirm the district

court’s order.      See Brown v. Dollar, No. CA-04-122 (E.D. Va. filed

June 1, 2004 & entered June 2, 2004) (dismissing for the reasons

stated from the bench). We dispense with oral argument because the

facts   and    legal   contentions    are   adequately    presented     in   the

materials     before   the   court   and    argument    would    not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -